Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140352039 (Abbey et al.) in view of US 20090223411 (Higgins et al.) and further in view of US 2010/0028462 (Bolkan et al.).
‘039 discloses:  a helmet (20, which can function as an equestrian riding, football, hockey, cricket, batting, hardhat, motorcycle, bicycle, and combat helmet) comprising:
a head-facing portion shaped to partially surround a head of a person (fig. 8 clearly shows head facing portion partially surrounding a head of a user) including an exterior surface to contact the head of the person  (helmet shown has numerous ‘head facing portions’ with an exterior surface that ‘faces’ and contacts the head, including all of the inside surface of the helmet shell; the inner facing portions/surfaces of the straps 26, chin cup 24 and padding device 11), ; and
an antimicrobial coating applied to the exterior surface of the head-facing portion (par.50, detailed description discloses: “In some embodiments, device 10 can be coated or sprayed with an antimicrobial and/or antiseptic material. Antiseptic materials that can be used include but are not limited to: alcohols such as ethanol, 1-propanol and 2-propanol/isopropanol or mixtures of these alcohols; sodium bicarbonate; hydrogen peroxide; benzalkonium chloride; chlorhexidine; hexachlorophene; iodine compounds and combinations thereof”; a coating or spray will be to the exterior surface and it will inherently provide the claimed functionality of imparting antimicrobial properties to that surface which do inherently lessen the ability of the surface to act as a vehicle to transmit microbes and odor as claimed). (claims 1 absent silane quaternary ammonium ion or salt coating/solution claimed in claims; 2-propanol/isopropanol is the same compound as isopropyl alcohol)
Arguably, ‘039 does not teach antimicrobial/antiseptic coating on the portion of the helmet that contacts the upper head.  However, ‘039 clearly teaches the use of antimicrobial/antiseptic coating on a chin contacting portion which is a lower part of a human head for providing antimicrobial/antiseptic properties to that portion of the helmet.  Therefore it would have been an obvious variant to one of ordinary skill in the art of helmet design and manufacture at the time of filing the invention to also place antimicrobial/antiseptic 2-propanol on other parts of the helmet which contact the head to provide the same antimicrobial/antiseptic enhancement to other parts of the helmet 
‘039 does not disclose the specific type of silane quaternary ammonium ion or salt antimicrobial coating/solution claimed in claims 1 and 2.
However, ‘411 is referenced as it teaches various antimicrobial coatings including: 3-trihydroxysilylpropyldimethyloctadectyl ammonium chloride in par. 22 detailed description which is taught as used in various applications for the addition of antimicrobial properties to various items including: “athletic gear, including but not limited to shoulder pads, helmets, shin guards, forearm guards, kidney protector pads; footwear; wrist guards, ankle guards yoga mats, wrestling mats, wall mats; fitness and workout mats, padding synthetic grass materials and backing comprised of but not limited to polypropylene blades, rubber and sand based filler materials (claim 22 and 23 from ‘411).”
Therefore it would have been an obvious variant to one of ordinary skill in the art of protective apparel design and manufacture at the time of filing the invention to modify the 2-propanol/isopropanol antimicrobial coating used in ‘039 to include 3-trihydroxysilylpropyldimethyloctadectyl ammonium chloride which is a type of silane quaternary ammonium ion which is taught as known by ‘411 for the provision of antimicrobial properties to various known athletic gear including helmets and padding.
These combined teachings do not teach the newly required solution and weight percentages newly added to currently amended claim 1.
However, US 2010/0028462 (Bolkan et al.) is referenced as it teaches: 
Potential health concerns are an important reason to prevent mold growth and to remediate/clean up any existing indoor mold growth. Molds can also hasten the deterioration of surfaces and structural components of buildings. 
Molds reproduce by making spores that usually cannot be seen without magnification. Mold spores waft through the indoor and outdoor air continually. When mold spores land on a damp area, the spores may begin growing and digesting whatever media such as spores are growing on in order to survive. Molds gradually destroy the area on which the spores grow. 
Mold spores can be found in the air and on nearly every surface in a home, but generally a consistent source of moisture is required for mold to grow. Molds can grow on virtually any organic substance, as long as moisture and oxygen are present. There are molds that can grow on wood, paper, ceramic, concrete, plastics, textiles, and foods (par. 3-5)…
Antimicrobial agents are chemical compositions that are used to prevent microbiological contamination and deterioration of products, materials, and systems. Of the diverse categories of antimicrobial agents and compositions, quaternary ammonium compounds represent one of the largest of the classes of agents in use. At low concentrations, quaternary ammonium type antimicrobial agents are bacteriostatic, fungistatic, algistatic, sporostatic, and tuberculostatic. At medium concentrations they are bactericidal, fungicidal, algicidal, and viricidal against lipophilic viruses. Silicone containing quaternary ammonium compounds are well known as exemplified by U.S. Pat. No. 3,560,385, and the use of such compounds as antimicrobial agents is taught, for example, in a wide variety of patents such as U.S. Pat. Nos. 3,730,701, and 3,817,739, where the compounds are used to inhibit algae; U.S. Pat. Nos. 3,794,736 and 3,860,709 where they are employed for sterilizing or disinfecting a variety of surfaces and instruments; U.S. Pat. No. 3,865,728, where the compounds are used to treat aquarium filters; U.S. Pat. No. 4,259,103; and in British Patent No. 1,386,876. Published unexamined European Application No. 228464 of Jul. 15, 1987, teaches that microorganisms on plants can be killed by the application thereto of an aqueous mixture of a surfactant and an organosilicon quaternary ammonium compound. In a particular application of an antimicrobial silicone quaternary ammonium compound, a paper substrate is rendered resistant to the growth of microorganisms in U.S. Pat. No. 4,282,366. In U.S. Pat. No. 4,504,541, an antimicrobial fabric is disclosed which is resistant to discoloration and yellowing by treatment of the fabric with a quaternary ammonium base containing an organosilicone. U.S. Pat. No. 4,516,937, as well as its companion U.S. Pat. No. 4,692,374, relate to wet wiper towelettes having an antimicrobial agent substantive to the fibers of the web and being an organosilicon quaternary ammonium compound. In a series of patents assigned to Burlington Industries, Inc. U.S. Pat. Nos. 4,408,996, 4,414,268, 4,425,372, and 4,395,454, such compounds are disclosed to be useful in surgical drapes, dressings, and bandages. This same assignee sprayed into shoes, in U.S. Pat. No. 4,394,378; applied to polyethylene surfaces and used in pillow ticking in U.S. Pat. No. 4,721,511; in flexible polyurethane foams of fine-celled, soft, resilient articles of manufacture in U.S. Pat. No. 4,631,297; and mixed with a nonionic surfactant in Japanese Kokai Application No. 60-048908, filed Aug. 26, 1983, of Sanyo Chemical Industries, Ltd., for the purpose of achieving uniformity of distribution of compounds to a textile surface. Thus the versatility of such compositions is readily apparent (par. 7).”  These citations clearly show ‘462 recognizes the well-known and obvious nature of the use of silane quaternary ammonium ion or salt in the form of a solution at lower concentrations to be bacteriostatic and at higher concentrations to be bacteriocidal and applied to various surfaces as an antimicrobial coating to prevent microbiological contamination and deterioration of products, materials, and systems.   
Further, ‘462 also explicitly teaches: “Other useful quaternary ammonium organosilanes of the present invention are 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride and 3-(trimethoxysilyl)propyldidecylmethyl ammonium chloride. 
The film-forming, organosilicone quaternary ammonium compounds are desirably present in the inventive compositions in amounts of from 0.3 to 5.0% by weight, preferably in amounts of from 0.5 to 4.0% wt., and most preferably from 0.5 to 1.0% by weight, based on the total weight of the aqueous composition of other lower alcohols, C.sub.1 to C.sub.4, can be used. Typically, the solvent will be present in amounts of about 10 to 50% by weight of the silane quat (par. 25 and 26).”  This citation clearly teaching one of the claimed silane quaternary ammonium ions/salts; use of the ions/salts in a solution; and weight percentages of the solution, e.g. .3-5% by weight of silane quaternary ammonium ions/salts and 10-50% by weight of methanol or other lower alcohol (isopropyl alcohol is also commonly known as a ‘lower alcohol’), that with respect to the silane quaternary ammonium ion salt overlap with the claimed weight percentages of the claimed solution and with respect to the weight percentage of isopropyl alcohol/lower alcohol is close to the newly claimed range of 55-65% by weight of the solution.
With regards to prior art ranges establishing prima facie obviousness the MPEP 2144.05 is clear: 
OPTIMIZATION OF RANGES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.   Only Result-Effective Variables Can Be Optimized
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result- effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).
And further with regard to claims reciting similar and overlapping and thereofore obvious ranges MPEP 2144.05 states explicitly:
2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019] 
See MPEP § 2131.03 for case law pertaining to rejections based on the anticipation of ranges under 35 U.S.C. 102 and 35 U.S.C. 102/103. 
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.


Therefore it would have been obvious to one of ordinary skill in the art of antimicrobial compounds at the time of filing the invention to modify the previously cited combined teachings to use a silane quaternary ammonium ions/salt in solution with lower alcohols which include isopropyl alcohol having various concentrations, higher concentrations providing higher levels of antibacterial effect as inherent to any antimicrobial treatment and as taught by ‘462 (Bolkan) for the purpose of achieving uniformity of distribution of compounds to a surface and to prevent microbiological contamination and deterioration of a product, material, and system.
Regarding claims 3-7, and 9-11, helmet disclosed by ‘039 is capable of use as an equestrian riding, football, hockey, cricket, batting, hardhat, motorcycle, bicycle, and combat helmet; as the helmet of ‘039 is explicitly taught, “The exemplary embodiments of the present disclosure are discussed in terms of an apparatus, systems and methods for neck protection and more particularly, in terms of a system, method and device for use with head equipment in athletics and/or other types of activities to prevent neck injuries (par. 20 detailed description).”
As above helmet 20 includes: a head-facing portion including an exterior surface (helmet shown has numerous ‘head facing portions’ with an exterior surface that ‘faces’ the head, including all of the inside surface of the helmet shell; the inner facing portions/surfaces of the straps 26, chin cup 24 and padding device 11); and
an antimicrobial coating applied to the exterior surface of the head-facing portion (par. 50, detailed description discloses: “In some embodiments, device 10 can be coated or sprayed with an antimicrobial and/or antiseptic material.”; a coating or spray will be to the exterior surface as claimed).
Further, ‘039 teaches, “In some embodiments, the resilient material can further include an antimicrobial and/or antiseptic material (par. 54, detailed description).”
The ‘resilient material’ is padding as claimed.
Therefore it would have been an obvious variant to one of ordinary skill in the art of body worn protective devices at the time of filing the invention to provide an antimicrobial coating which is inherently to an outer surface of the padding of a helmet 
Regarding claim 12, ‘039 does teach, “The helmet of the user in various embodiments can include a chin strap and the connecting member attaches the device to a part of the chin strap that is shaped and configured to fit around the user's chin (par. 45)… In some embodiments, the connecting member can include one or more of an adherent material, tape, glue and/or a Velcro-type fastener. The adherent material can include one or more of a cellophane, vinyl, acetate, polyethylene acrylic, butyl rubber, ethylene-vinyl acetate, natural rubber, a nitrile, silicone rubber, a styrene block copolymer, a vinyl ether and/or a tackifier. The adherent material can further include an antimicrobial and/or antiseptic material (par. 44).”
Therefore it would have been an obvious variant to one of ordinary skill in the art of body worn protective devices at the time of filing the invention to provide an antimicrobial coating which is inherently to an outer surface of the connecting member/chin strap of a helmet as taught by ‘039 for provision of antimicrobial properties to the connecting member/chin strap of a helmet.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140352039 (Abbey et al.) in view of US 20090223411 (Higgins et al.)as applied to claims above, and further in view of US 20170027269 (Wilson et al.).
The combined teachings above already fully teach a helmet that can function as a hardhat and with head facing portions with an antimicrobial silane quaternary ammonium ioncoating applied to the exterior of the head facing portions.

‘039 does teach as above various head facing portions including the straps with an exterior antimicrobial coating and ‘411 does teach as above the specifically claimed antimicrobial coating type can be ‘applied to various substrates via a spraying technique (par. 14, detailed description)… In various embodiments, surfaces and substrates treatable with the compositions, products and compositions of the invention solution include, but are not limited to, textiles, carpet, carpet backing, upholstery, clothing, sponges, plastics, metals, surgical dressings, masonry, silica, sand, alumina, aluminum chlorohydrate, titanium dioxide, calcium carbonate, wood, glass beads, containers, tiles, floors, curtains, marine products, tents, backpacks, roofing, siding, fencing, trim, insulation, wall-board, trash receptacles, outdoor gear, compressible and incompressible fluid filtration materials, water purification systems, and soil. Furthermore, articles treatable with the compounds, products and compositions of the invention include, but are not limited to, materials used for the manufacture thereof, aquarium filters, buffer pads, fiberfill for upholstery, fiberglass duckboard, underwear and outerwear apparel, polypropylene fabrics, filters and membranes, polyurethane and polyethylene foam, sand bags, tarpaulins, sails, ropes, shoes, socks, towels, disposal wipes, hosiery and intimate apparel, cosmetics, lotions, creams, ointments, disinfectant sanitizers, absorbents, wound dressings; micro-fibers; wood preservatives, plastics, adhesives, paints, pulp, paper, cooling water, and laundry additives and non-food or food contacting surfaces in general (par. 51, detailed description)… There are ; head gear; masks; underwear; gloves, outerwear; absorbents; sleeping bags; tents; mobile hospital textiles; trucks; helicopters; planes ambulances; and hospital settings as described above (par. 105, detailed description).”
These teachings clearly show that both references cited above recognize the highly variable nature of using a spray coating on the exterior of various body contacting substrates so as to provide them with desired antimicrobial properties.
Further, ‘269 is referenced as it teaches a hard hat type helmet fig. 1c which includes a head facing suspension system in fig. 1e.  So as the combined teachings previously cited do teach a known helmet with head facing elements having exterior antimicrobial coatings and ‘269 teaches a known hard hat type helmet comprising known head facing suspension system it follows that it would have been obvious to one of ordinary skill in the art to combine instantly cited combined teachings with teachings of ‘269 to provide the head facing suspension system of a hard hat with an exterior coating of antimicrobial material so as to provide desired antimicrobial properties to the hard hat suspension system.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are non-persuasive.
Applicant asserts that somehow the antimicrobial coating must ‘bond’ to the surface to accomplish the newly added claimed functionality of imparting antimicrobial properties to that surface to lessen the ability of the surface to act as a vehicle to transmit microbes and odor.  This assertion is incorrect.  The claim language only recites a functional capability of ‘imparting’ antimicrobial properties to the surface.  Any coating that contains any antimicrobial component will functionally provide and therefore ‘impart’ it’s intrinsic antimicrobial properties to whatever surface it is coated thereto.  Discussion regarding ‘bonding’ is irrelevant and incorrect.  There is no requirement of ‘bonding’ in present claim language and further a coating does inherently bond to the surface to which it is presented and therefore will necessarily impart to that surface whatever properties it (the coating) intrinsically possesses.
Assertions regarding claimed ranges of the solution taught by the cited references is also incorrect.  The examiner has stated above the multitude of teachings from the cited prior art teaching the various known uses and variability of silane quaternary ammonium ions/salts and lower/isopropyl alcohol solutions used to provide antimicrobial properties to various surfaces and various applications including body worn devices such as the instant application.  Applicant attempts to cherry pick the disclosure to provide evidence for the argument that the references can not be modified/optimized.  The full teachings of known prior art and known uses of silane quaternary ammonium ions/salts and lower/isopropyl alcohol solutions explicitly quoted and cited above are not disqualified by the assertions that the references cited can not be modified/optimized.  Also one of ordinary skill in the art would wholly expect that higher concentrations of alcohol or antimicrobial compounds would provide higher amounts of alcohol or antimicrobial compounds therefore inherently providing higher levels of antimicrobial effect.  Also explicitly cited above and reproduced here: 
“Concern about indoor exposure to mold has been increasing as the public becomes aware that exposure to mold can cause a variety of adverse health effects and symptoms. Molds can produce allergens that can trigger allergic reactions or even asthma attacks in people allergic to mold. Other molds are known to produce potent toxins and/or irritants. Potential health concerns are an important reason to prevent mold growth and to remediate/clean up any existing indoor mold growth. Molds can also hasten the deterioration of surfaces and structural components of buildings. 
Molds reproduce by making spores that usually cannot be seen without magnification. Mold spores waft through the indoor and outdoor air continually. When mold spores land on a damp area, the spores may begin growing and digesting whatever media such as spores are growing on in order to survive. Molds gradually destroy the area on which the spores grow. 
Mold spores can be found in the air and on nearly every surface in a home, but generally a consistent source of moisture is required for mold to grow. Molds can grow on virtually any organic substance, as long as moisture and oxygen are present. There are molds that can grow on wood, paper, ceramic, concrete, plastics, textiles, and foods (par. 3-5)…
Antimicrobial agents are chemical compositions that are used to prevent microbiological contamination and deterioration of products, materials, and systems. Of the diverse categories of antimicrobial agents and compositions, quaternary ammonium compounds represent one of the largest of the classes of agents in use. At low concentrations, quaternary ammonium type antimicrobial agents are bacteriostatic, fungistatic, algistatic, sporostatic, and tuberculostatic. At medium concentrations they are bactericidal, fungicidal, algicidal, and viricidal against lipophilic viruses. Silicone containing quaternary ammonium compounds are well known as exemplified by U.S. Pat. No. 3,560,385, and the use of such compounds as antimicrobial agents is taught, for example, in a wide variety of patents such as U.S. Pat. Nos. 3,730,701, and 3,817,739, where the compounds are used to inhibit algae; U.S. Pat. Nos. 3,794,736 and 3,860,709 where they are employed for sterilizing or disinfecting a variety of surfaces and instruments; U.S. Pat. No. 3,865,728, where the compounds are used to treat aquarium filters; U.S. Pat. No. 4,259,103; and in British Patent No. 1,386,876. Published unexamined European Application No. 228464 of Jul. 15, 1987, teaches that microorganisms on plants can be killed by the application thereto of an aqueous mixture of a surfactant and an organosilicon quaternary ammonium compound. In a particular application of an antimicrobial silicone quaternary ammonium compound, a paper substrate is rendered resistant to the growth of microorganisms in U.S. Pat. No. 4,282,366. In U.S. Pat. No. 4,504,541, an antimicrobial fabric is disclosed which is resistant to discoloration and yellowing by treatment of the fabric with a quaternary ammonium base containing an organosilicone. U.S. Pat. No. 4,516,937, as well as its companion U.S. Pat. No. 4,692,374, relate to wet wiper towelettes having an antimicrobial agent substantive to the fibers of the web and being an organosilicon quaternary ammonium compound. In a series of patents assigned to Burlington Industries, Inc. U.S. Pat. Nos. 4,408,996, 4,414,268, 4,425,372, and 4,395,454, such compounds are disclosed to be useful in surgical drapes, dressings, and bandages. This same assignee also discloses these compounds as being employed in surgeons' gowns in U.S. Pat. Nos. 4,411,928 and 4,467,013. Organosilicon quaternary ammonium compounds have been employed in carpets in U.S. Pat. No. 4,371,577; applied to walls, added to paints, and sprayed into shoes, in U.S. Pat. No. 4,394,378; applied to polyethylene surfaces and used in pillow ticking in U.S. Pat. No. 4,721,511; in flexible polyurethane foams of fine-celled, soft, resilient articles of manufacture in U.S. Pat. No. 4,631,297; and mixed with a nonionic surfactant in Japanese Kokai Application No. 60-048908, filed Aug. 26, 1983, of Sanyo Chemical Industries, Ltd., for the purpose of achieving uniformity of distribution of compounds to a textile surface. Thus the versatility of such compositions is readily apparent (par. 7).”

The examiner does not assert that the claimed 10-50% or 55-65% range is explicitly taught and never has asserted the claimed ranges were explicitly taught.  The examiner has always and repeatedly asserted that the claimed range of lower/isopropyl alcohol is/was prima facie obvious as per MPEP 2144.05 above.
The citation directly repeated above plainly states, “At low concentrations, quaternary ammonium type antimicrobial agents are bacteriostatic, fungistatic, algistatic, sporostatic, and tuberculostatic. At medium concentrations they are bactericidal, fungicidal, algicidal, and viricidal against lipophilic viruses.” ; plainly and clearly teaching higher levels of quaternary ammonium type microbial agents have higher levels of antimicrobial effect at higher concentrations as repeatedly stated by the examiner.
As these are the arguments presented and the amendments offered the rejections remain and are considered to be proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732